Citation Nr: 0521527
Decision Date: 08/09/05	Archive Date: 11/10/05

DOCKET NO. 01-09 616A                       DATE AUG 09 2005


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUE

Entitlement to service connection for left ear hearing loss.

ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1982 to January 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 1999 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefit sought on appeal. The veteran's initial claims folder has not been located and the Board bases this determination on evidence contained in his rebuilt claims folder.


In December 2002, a development memorandum was prepared. In July 2003, the Board remanded the case for further development.

FINDINGS OF FACT

I
1; All information and evidence necessary for an equitable disposition of the issue
decided herein has been obtained.

2. The veteran currently has a left ear hearing loss disability.
3. The veteran had a hearing loss disability for VA purposes in the left ear at entrance to service and a preponderance of the evidence does not reflect that such preexisting disability increased during service.

CONCLUSION OF LAW

Left ear hearing loss preexisted active service and was not aggravated therein. 38 U.S.C.A. § 1131 (West 2002);38 C.F.R. §§ 3.303,3.306,3.385 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes obligations on VA in terms of its duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet.

- 2


App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been satisfied by virtue of a letter sent to the veteran in January 2004. Since this.letter fully provided notice of elements (1), (2), and (3), see above, it is not necessary for the Board to provide extensive reasons and bases as to how VA has complied with the VCAA's notice requirements. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). In addition, by virtue of the rating decision on appeal, the September 2001 statement of the case (SOC) and the April 2005 supplemental SOC (SSOC), he was provided with specific information as to why this particular claim was being denied, and of the evidence that was lacking. He was also supplied with the complete text of 38 C.F.R. § 3.159(b)(I) in the April 2005 SSOC.

Finally, with respect to element (4), the Board notes that the RO's January 2004 letter contained a request that the veteran send any evidence to VA in his possession that pertains to the claim. There is no allegation from the veteran that he has any evidence in his possession that is needed for a full and fair adjudication of this claim.

The Board is mindful that, in concluding that the VCAA notice requirements have been satisfied, the Board has relied on communications other than the RO'8 formal VCAA notice letter to the veteran. However, at bottom, what the VCAA seeks to achieve is to give the veteran notice of the elements outlined above. Once that has been done-irrespective of whether it has been done by way of a single notice letter, or via more than one communication-the essential purposes of the VCAA have been satisfied. Here, the Board finds that, because each of the four content requirements of a VCAA notice has been met, any error in not providing a single notice to the appellant covering all content requirements was harmless. See, e.g., 38 C.F .R.

- 3 


§ 20.1102 (2004); Mayfield, supra. The veteran has not claimed that VA has failed to comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini II, held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. That was legally impossible in the circumstances of this case, where the claim was adjudicated in 1999. However, the claimant still has the right to VCAA content complying notice and proper subsequent VA process, and that has been done, as discussed above. The Board finds that any defect with respect to the timing of the VCAA notice requirement was harmless error. See Mayfield, supra. Although the notice provided to the veteran in 2004 was not given prior to the first adjudication of the claim, the content of the notice fully complied with the requirements of 38 U.S.c. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the notice was provided, the case was readjudicated and an additional SSOC was provided to the veteran in April 2005.

As indicated above, the claims folder has been rebuilt. It does not contain the veteran's complete service medical records. Numerous attempts to secure such records have been made, however, these attempts were unsuccessful. After conducting an extensive and thorough search, the National Personnel Records Center was unable to locate the veteran's service medical records. VA has made all possible efforts to obtain the veteran's service medical records. Based on the RO's attempts to obtain the veteran's service medical records, the Board finds that additional efforts to obtain the veteran's service records would be futile.

The claims folder does contain a copy of a 1982 service treatment record and the veteran's separation examination report. It also contains copies of service personnel records, private medical evidence, and VA medical evidence. The veteran was afforded an audiological examination for V A purposes in February 2004. Accordingly, the Board finds that VA has satisfied its duty to notify and to assist pursuant to the VCAA. See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini II, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

-4


Analysis

The veteran asserts that he is entitled to service connection for left ear hearing loss. It is claimed that he was exposed to "extreme hazardous conditions" while aboard ships and "no safety equipment" was "available all the time."

I
In general, service connection will be granted for disability resulting from injury or
disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1131
(West 2002); 38 C.F.R. § 3.303 (2004). Ifa condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service isirequired for service connection. 38 C.F.R. § 3.303(b) (2004). Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2004).

A preexisting injury or disease will be considered to have been aggravated by active military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 C.F.R. § 3.306 (2004).

Hearing loss disability is defined at 38 C.F.R. § 3.385 (2004), which provides that:

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000,2000,3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. Id.

The veteran underwent a VA audiometric examination in February 2004 and was. diagnosed with severe sensorineural hearing loss in the left ear. Audiometric testing revealed puretone thresholds meeting the requirements of § 3.385 in the left ear and thus, there is evidence of a left ear hearing loss disability.

- 5 


The veteran attributes his left ear hearing loss to noise exposure in service. According to his DD-214, the veteran's military occupational specialty was a boatswain's mate. He reported noise exposure as a result of extremely loud tools and guns. He reported that he did not wear hearing protection until after he had been in the military for quite some time.

Upon entry examination in July 1981, pure tone thresholds, in decibels, were as follows (readings were taken from December 1984 separation examination report):




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
Unavail.
LEFT
10
40
60
60
Unavail.

Upon separation examination in December 1984, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
5
15
LEFT
20
50
70
60
70

In February 2004, the veteran reported military noise exposure, as well as occupational noise exposure consisting of working in a production job for approximately nine years.

Of record are several audiometric test results from the veteran's former employer that are dated from 1992 to 1994 and reflect left ear hearing loss.

On VA audiometric testing in February 2004, pure tone thresholds were reported as follows:

- 6







HERTZ



500
1000
'
2000
3000
4000
RIGHT
5
5

10
5
5
LEFT
15
45

70
65
65

Speech reception threshold was 96 percent correct in each ear.

On review and considering the threshold values, the veteran had a hearing loss disability for VA purposes in the left ear at entrance to service (i.e. 3 frequencies 26 decibels or greater) and is theref(!)re not entitled to the presumption of soundness. The issue, then, is whether this condition was aggravated by the veteran's military service. A presumption of aggravation arises where there is an increase in disability during service unless there is a specific finding that the increase is due to the natural progress of the disease. Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and after service. The burden is on the veteran to establish aggravation. See VAOPGCPREC 3-2003.

In this case, the veteran has not shown that his left ear hearing loss was aggravated by service. In fact, upon separation, the examiner noted that the audiometric readings were similar to those upon entrance. The February 2004 examiner stated that when comparing the audiometric results from entrance and separation examination, the veteran had no more than a 15 db threshold shift from the 1000 to 4000 Hertz range, and that current hearing loss in the left ear was less than likely related to active service.

The record does not contain any competent medical opinion relating the veteran's current left ear hearing loss disability to any in-service noise exposure. The examiner at separation from service indicated that audiometric findings were similar to those found on service entry and the VA examiner, in answer to the query of whether left ear hearing loss increased in severity in service, concluded that the changes in the audiometric findings were insignificant. The Board acknowledges the veteran's contentions that his left ear hearing loss is related to service; however,

- 7


he is not competent to render a medical etiology opinion. See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The preponderance of the evidence is against a finding that the veteran's preexisting left ear hearing loss was permanently aggravated during military service.

In conclusion, the objective evidence does not demonstrate that there was a permanent increase in severity of the veteran's left ear hearing loss during his period of active duty. 38 C.F.R. § 3.306(a) (2004). The veteran currently has defective hearing in his left ear under the provisions of 38 C.F.R. § 3.385 (2004). In view of the audiologic readings at induction and at separation, the Board does not find that any increased level of left ear hearing loss occurred during service.

Accordingly, the preponderance of the evidence is against the veteran's claim for service connection for left ear hearing loss and the doctrine of reasonable doubt is not for application. See 38 U.S.C.A. § 5107(b) (West 2002).

ORDER

The appeal is denied.

THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals

- 8 



